Title: To George Washington from Philip Schuyler, 5 April 1780
From: Schuyler, Philip
To: Washington, George


          
            My Dear Sir
            Philadelphia April 5th 1780
          
          On the 3d Instant I was favored with Your Excellency’s letter of the 30th ult.
          I have for ten days Successively deferred writing In hopes that I should have been able At last to have advised you that public business was closely attended to In this quarter, and that we had adopted Measures to disencumber us from that Variety of embarrasment we experience, but alas! we have made little or no advances.
          Mifflin Pickering Jones and General Sherman have furnished the first part of a Voluminous system for the Quarter Master department. the Second part is to direct the Commissary General of Issues in the discharge of his Duty, and the third will point at the regulations for the Hospital—I do not mention the purchasing Department, because that is to be abolished the States are to do all; As General Sherman roundly asserts this System will strike off four thousand Officers from the Civil departments, as It is replete with absurdity and pettiness It will pass into a law, unless It Should be thought proper to Confer with the Commander In Chief on the subject—There has been some wicked work respecting a Certain appointment which Gen: Greene will advise you of Verbally.
          The Gentleman I have last mentiond adressed Congress in a letter of the 3d Inst: wishing for their Sense on his Genral Conduct in the Q. Master department, a Resolution was proposed, That Congress had full Confidence In his Integrety And Ability, and requesting his future exertions—this brought on much debate Amendments were moved, and the house got Into heats, and an adjournment was deemed necessary to give the Members time to Cool—A member more zealous for

the Generals reputation than prudent, Observed that he was an officer In whom the Commander in Chief had the highest Confidence That he was the first of All the Subordinate Generals In point of Military knowledge & ability, that In case of an Accident happening to Gen: Washington he would be the properest person to Command the Army, And that General Washington thought so to[o] another Observed that he had a very high Opinion of G. Greens Military Abilities, that he believed the General had too, but that he believed no person on Earth was Authorized to say as much as the words above Scored, Implyed—I mention this that your Ex. may guard against any Misapprehensions which this may Occassion with Your Officers—Gen: Greene will Inform you who delivered the Imprudent Speech.
          Yesterday Your Letter of the 2d was read, there appeared a disposition in Many to leave the whole business which was the Subject of It, to Your discretion. Great part of the Morning was Spent on the Subject before the resolution took place which will be transmitted by the President.
          Some days Since I moved for a Committee to prepare a letter to the States to Call on them for Exertions more Competent to the Great Object we have In view. after some Altercation a Committee was appointed. Elsworth Muhlenberg & Schuyler composed It They prepared the letter and reported—but some Gentlemen were averse at the ⟨illegible⟩ plainess with which we Intended Congress Should adress the States whilst others Contended that we should speak Still more pointedly, after a whole days Debate the letter was recommitted.
          I have Intreated Gen: Greene to remain a day or two longer In town, that I may be able to advise with him on the Measures necessary to be pursued to prevent the Ill Consequences of his being driven to the necessity of a resignation which I conceive would at any time be an Event to be much lamented but In the present Conjuncture ruinous.
          Pray Intreat Mrs Washington to Accept of my respects and the Gentlemen of the Family those wishes which my Esteem for them Induce I am Dr Sir with perfect Esteem & the Sincerest Affection Your Excellencys Obedient servt
          
            Ph. Schuyler
          
        